Upon the original hearing the two bills of exception found in the record were not considered for the reason that they were filed too late. Attached to the motion for rehearing is a document showing that, according to the extension of time entered in the trial court, the bills were filed in time.
In the light of the amended record, as shown in the motion for rehearing, we have examined the bills of exception.
Bill No. 1 questions the jurisdiction of the court for the reason that, on its presentation to the court, the information was indorsed "in and to the County Court at Law of Harris County, Texas." The court permitted the amendment of the information by adding to the words "Court at Law" the words "No. 2." The action seems to be within the purview of the statute, article 533, C. C. P., permitting amendment of an indictment or information in the matter of form. See, also, James v. State, 44 Tex. 314; Weaver v. State, 96 Tex. Crim. 363.
Bill No. 2 challenges the sufficiency of the complaint and information, for the reason that they omit a substantive averment in alleging the offense of aggravated assault. The pleading charges that: "* * * did wilfully and with negligence cause an automobile to collide with and cause injury less than death to Leigh Dunn, who was then and there upon a public highway, to-wit: Main Street in the City of Houston, Harris County, Texas, the said H. P. Huff being then and there the driver and operator of said automobile then and there upon said Highway, against the peace and dignity of the State."
The prosecution is for an assault with a motor vehicle as denounced in article 1149, P. C., 1925. The averments conform to the requirements of that statute. See Ratliff v. State,95 Tex. Crim. 511; Young v. State, 47 S.W.2d 320; Curtis v. State, 104 Texas Crim Rep., 473; Hernandez v. State,112 Tex. Crim. 363.
The motion for rehearing is overruled.
Overruled. *Page 242